The expense in effecting a cure includes, in addition to what was paid the surgeon, the necessary attendance and nursing — *Page 535 
Sedgw. Dam. 642, note 1; Field Dam. 557 — and this expense of nursing and care is not confined merely to the money expended. If the plaintiff left his work and devoted his time and attention to the care of his injured son, no reason is apparent why the jury may not consider that as one item of the expense, as if the services had been performed by some one else and paid for by the plaintiff. His time and labor have been diverted from his ordinary avocations. That time may have been as valuable as money. The instructions were correct.
Judgment on the verdict.
FOSTER, J., did not sit: the others concurred.